Title: To Alexander Hamilton from George Clinton, 6 March 1804
From: Clinton, George
To: Hamilton, Alexander



Albany March 6th. 1804.
Sir

I have had the honor to receive your Letter of the 2d. Instant. I cannot conceive it possible that Inferences can be drawn from any Circumstance attending the transaction alluded to repugnant to the explicit declaration contained in my Letter to you of the 29th. of last Month without calling in question the truth of them, and this I trust will not be attempted. It was not to be expected that I could recollect so as to repeat the precise Words used in the conversation which Judge Purdy had with me, nor is it essential to your Inquiries as they wou’d throw no new Light on the Subject.
With respect to the Copy of the Letter put into my Hands by General Malcomb it is a circumstance of so old a date that I dare not venture positively to assert that I returned it to him; but I believe I did and what serves to confirm me in this Opinion is my not being able to find it amongst my papers. The Contents of it however were so interesting as to make a strong and durable impression on my Mind. It recommended a Government for the United States similar to that of Great-Britain, and to obviate the difficulties which might attend fixing on a suitable Character for a King and to form an intimate connection with that Country The Prince Bishop of Oznaburgh was proposed. The House of Lords was to be composed partly of the British hereditary Nobility and partly of such of our own Citizens as should have most Merit in bringing about the Measure. The house of Commons to be elected by the People. In consideration of this provision for one of the British royal Family, Canada was to be ceded to the United States with a certain portion of the British Navy, and a perpetual Treaty of alliance Offensive and defensive entered into between the two Countries. The Letter was well written, and interspersed with much plausible reasoning, which I do not fully recollect, calculated to obviate any objections that might be raised against the Measures it proposed, & to shew the Advantages which would result from them.
The charge of having countenanced an Attempt to establish a monarchical Government, however modified, in the United States I consider odious and disreputable and I am pleased to find that however much we may differ on other political Subjects we agree in Sentiment as to this, and you may rest assured that should the Copy of the Letter alluded to be found amongst my papers or otherwise acquired by me you shall have a Copy of it with an Opportunity of examining the original.
I am your most Obedt Servant

Geo: Clinton
General Hamilton

